Citation Nr: 1712000	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  05-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for mechanical back pain, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for sigmoid diverticulitis, including as due to an undiagnosed illness.

3.  Entitlement to service connection for rhinitis.  

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to December 1975, from August 1977 to December 1980, and from October 1982 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Waco, Texas, RO. 

This appeal was previously before the Board in June 2007 when it was remanded for further development.  It was returned for additional appellate consideration in February 2016.  

In a February 2016 decision, the Board granted entitlement to service connection for bilateral hearing loss and service connection for tinnitus.  Entitlement to service connection for sigmoid diverticulitis was denied, as was entitlement to an increased rating for mechanical low back pain and for sinusitis.  A claim for service connection for rhinitis was remanded for further development.  

The Veteran appealed that portion of the Board's February 2016 decision that denied his claims for service connection and an increased rating to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted a joint motion for partial remand (JMPR).  The February 2016 decision was vacated with respect to the denial of service connection for sigmoid diverticulitis and the denial of an increased rating for low back pain.  These matters have now been returned to the Board for action consistent with the JMPR.  The appeal of the claim for an increased rating for sinusitis was dismissed by the Court, and is not currently before the Board.  

Furthermore, the Board observes that the development requested in regards to the Veteran's claim for service connection for rhinitis has been completed.  This matter has been returned to the Board for further appellate review.  

The record demonstrates that the Veteran has initiated many additional claims during the course of this appeal.  A statement of the case was issued in August 2015 regarding 13 issues.  The February 2016 Board decision noted that a substantive appeal had not been submitted, and that the issues were not for consideration.  Subsequently, the Veteran submitted a VA Form 9 Appeal to Board of Veterans' Appeals in March 2016 in which he indicated he wanted to appeal a dental claim, a claim for service connection for sleep apnea, a claim for service connection for chronic fatigue, a claim for service connection for arthritis of the knees, a claim concerning his sinus condition, and a claim for service connection for rhinitis.  

The Board observes that the claim for service connection for rhinitis was not included in the August 2015 statement of the case, but is already on appeal to the Board.  The claim for sinusitis was also not included in this statement of the case.  The February 2016 Board decision denied an increased rating for this disability, and the Veteran's appeal to the Court was dismissed in October 2016.  Therefore, a claim for an increased rating for sinusitis is not before the Board.  

As for the dental claim, sleep apnea, and chronic fatigue, the March 2016 VA Form 9 was received well beyond both the one year appeal period and 60 days from the date of the mailing of the statement of the case.  Therefore, it is untimely.  See 38 C.F.R. §§ 20.200, 20.302 (b) (2016).  Furthermore, none of these matters have been certified to the Board.  Therefore, in the absence of a timely substantive appeal and certification, they are not currently on appeal to the Board.  

However, the Veteran has submitted new claims for sleep apnea and chronic fatigue, increased ratings for sinusitis and migraine headaches, and compensation under 38 U.S.C.A. § 1151 for dental trauma.  Furthermore, the record shows that in December 2016, the Veteran's representative submitted a notice of disagreement with initial evaluations assigned to the Veteran's service connected bilateral hearing loss and tinnitus in a March 2016 rating decision.  Then, in March 2017, the Veteran's representative submitted a notice of disagreement with a December 2016 rating decision that denied entitlement to an increased rating for migraine headaches; granted entitlement to a 10 percent rating, but no more, for ethmoid sinusitis; denied entitlement to an increased rating for cervical spondylosis; denied entitlement to an increased rating for a meniscal tear of the right knee with degenerative arthritis; denied entitlement to an initial compensable rating for post-operative scars of the right knee; denied entitlement to compensation for a left ankle disability, a left knee disability, partial separation of the Achilles tendon, the residuals of oral or dental trauma, the residuals of right ankle sprain, and the residuals of a concussion, all under the provisions of 38 U.S.C.A. § 1151; determined that new and material evidence had not been received to reopen claims for service connection for chronic fatigue syndrome, various skin conditions claimed as epidermal inclusion cyst of the left arm, dermatofibroma of the right hip, dyshidrotic eczema of the hands, or acquired ichthyosis/skin symptoms with lesions of the shins; a respiratory disability; and sleep disturbance.  The record shows that all of these issues remain in development at the RO, and that a statement of the case has yet to be issued.  It appears the RO is still processing these claims as the Notice of Disagreement was just received in March 2017.  Therefore, the Board will not take action on these claims at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2016 JMPR noted that the June 2015 VA examination of the Veteran's low back disability reported that the Veteran experienced pain during forward flexion, extension, right lateral flexion and right lateral rotation of his back which caused functional loss.  However, the examiner failed to note to what degree the pain resulted in additional loss.  The JMPR found that the Board was required to obtain an adequate medical opinion on the functional loss or limitation of motion the Veteran experiences during his periods of pain or when his back is repeatedly used over a period of time.  

Since the Board's February 2016 decision, the Veteran was afforded a VA examination of his back in September 2016.  On this occasion, pain on examination was not noted, and there was no additional loss of motion following repetitive use.  However, a recent decision of the Court has interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The September 2016 VA examination does not record the passive range of motion, and this is not found elsewhere in the evidence.  Therefore, the Board has no choice but to request that the Veteran once again be scheduled for a new VA examination of his low back.  

In regards to the Veteran's claim for service connection for sigmoid diverticulitis, including as due to an undiagnosed illness, the October 2016 JMPR noted that the Board had erred in its application of 38 C.F.R. § 3.317(a)(2)(ii) in that the regulation provides for compensation for certain diagnosed disabilities of unknown etiology.  This includes a diagnosed illness without conclusive pathophysiology or etiology.  

Although an April 2012 VA Gulf War examination noted that the Veteran had a history of intestinal surgery, it did not specifically note the Veteran's diagnosis of sigmoid diverticulitis, or indicate whether or not an etiology was established for that disability.  The Board finds that the Veteran should be scheduled for a new VA examination in order to address this matter.  

Turning to the claim for service connection for rhinitis, the remand portion of the February 2016 Board decision requested that an addendum opinion to the June 2015 VA examination be obtained.  The examiner was to provide an opinion as to whether or not the Veteran's rhinitis was incurred in or due to active service.  The addendum was obtained in August 2016.  The examiner opined that it was less likely than not the Veteran's current rhinitis was incurred in or due to active service.  The examiner based this opinion on the lack of evidence of treatment for rhinitis in the service treatment records, and no evidence of a diagnosis or treatment for rhinitis prior to 2003.  

The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions that he has experienced rhinitis since service into consideration.

The Board notes that it has assumed jurisdiction of the claim for entitlement to TDIU because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As this matter is intertwined with the other issues on appeal, further consideration of it will be deferred until the completion of the development requested herein.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination of his low back for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and nonweight-bearing.  

Functional loss due to pain on movement should be recorded in terms of lost degrees of motion.  Any additional functional loss due to pain, weakness, fatigability or incoordination following repetitive use must also be recorded in terms of lost degrees of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flare-ups.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

2.  Schedule the Veteran for a VA examination of his sigmoid diverticulitis, claimed as due to an undiagnosed illness.  The claims file should be provided to the examiner, and the examination report should reflect that it has been reviewed.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  At the conclusion of the examination and record review, the examiner should provide the following opinion:

Is it as likely as not that the Veteran's sigmoid diverticulitis is without conclusive pathophysiology or etiology?  If the etiology or pathophysiology is only partially understood, this should be specifically noted by the examiner.  If the Veteran's sigmoid diverticulitis has conclusive pathophysiology or etiology, this should be explained.

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Return the claims file to the examiner who authored the August 2016 addendum opinion.  The examiner should review the Veteran's entire record and the examination report.  Afterwards, the examiner should state:

Is it as likely as not that the Veteran's rhinitis was incurred in or due to active service?  

If the August 2016 examiner is no longer available, the examination report should be forwarded to another examiner of at least equal qualifications.  A new examination is not required unless deemed necessary by the examiner.  

The reasons for all opinions should be provided.  The rationale for any negative opinion cannot be based solely on the lack of evidence of in-service treatment.  A discussion of the usual etiology and course of rhinitis should also be included in order to understand why rhinitis that is initially diagnosed or treated following service would not likely be related to active service.  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




